Exhibit 10.1

ADVANCED MICRO DEVICES, INC.

2004 EQUITY INCENTIVE PLAN

STOCK OPTION GRANT NOTICE

Advanced Micro Devices, a Delaware corporation (the “Company”), pursuant to its
2004 Equity Incentive Plan, as amended and restated (the “Plan”), hereby grants
to the holder listed below (“Participant”), an option to purchase the number of
Shares (as defined in the Plan) set forth below (the “Option”). This Option is
subject to all of the terms and conditions set forth herein and in the Stock
Option Agreement attached hereto as Exhibit A (the “Stock Option Agreement”) and
the Plan, each of which are incorporated herein by reference. Unless otherwise
defined herein, the terms defined in the Plan shall have the same defined
meanings in this Grant Notice and the Stock Option Agreement.

 

Participant:     

 

     Grant Date:     

 

     Exercise Price per Share:     

$

     Total Exercise Price:     

$

    

Total Number of Shares

Subject to the Option:

    

shares

     Expiration Date:     

 

         

 

    

Type of Option:            ¨      Incentive Stock
Option            ¨      Non-Qualified Stock Option

Vesting Schedule:         [To be specified in individual agreements]

By his or her signature, Participant agrees to be bound by the terms and
conditions of the Plan, the Stock Option Agreement and this Grant Notice.
Participant has reviewed the Stock Option Agreement, the Plan and this Grant
Notice in their entirety, has had an opportunity to obtain the advice of counsel
prior to executing this Grant Notice and fully understands all provisions of
this Grant Notice, the Stock Option Agreement and the Plan. Participant hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions arising under the Plan,
this Grant Notice or the Stock Option Agreement.

 

ADVANCED MICRO DEVICES, INC.     PARTICIPANT By:  

 

    By:  

 

Print Name:  

 

    Print Name:  

 

Title:  

 

      Address:  

 

    Address:  

 

       

 



--------------------------------------------------------------------------------

EXHIBIT A

TO STOCK OPTION GRANT NOTICE

STOCK OPTION AGREEMENT

Pursuant to the Stock Option Grant Notice (the “Grant Notice”) to which this
Stock Option Agreement (this “Agreement”) is attached together with the
Confirmation of Grant (the “Confirmation”), Advanced Micro Devices, Inc., a
Delaware corporation (the “Company”), has granted to Participant an option under
the Company’s 2004 Equity Incentive Plan, as amended and restated (the “Plan”),
to purchase the number of Shares (as defined in the Plan) indicated in the Grant
Notice.

ARTICLE I.

GENERAL

1.1 Defined Terms. Wherever the following terms are used in this Agreement they
shall have the meanings specified below, unless the context clearly indicates
otherwise. Capitalized terms not specifically defined herein shall have the
meanings specified in the Plan and the Grant Notice.

(a) “Administrator” shall mean the Board or any of its delegates, including
committees, administering the Plan, in accordance with Section 4 of the Plan.

(b) “Termination of Consultancy” shall mean the time when the engagement of
Participant as a Consultant to the Company or a Subsidiary is terminated for any
reason, with or without cause, including, but not by way of limitation, by
resignation, discharge, death, Disability or retirement, but excluding:
(a) terminations where there is a simultaneous employment or continuing
employment of Participant by the Company or any Subsidiary, and (b) terminations
where there is a simultaneous re-establishment of a consulting relationship or
continuing consulting relationship between Participant and the Company or any
Subsidiary. The Administrator, in its absolute discretion, shall determine the
effect of all matters and questions relating to Termination of Consultancy,
including, but not by way of limitation, the question of whether a particular
leave of absence constitutes a Termination of Consultancy. Notwithstanding any
other provision of the Plan, the Company or any Subsidiary has an absolute and
unrestricted right to terminate a Consultant’s service at any time for any
reason whatsoever, with or without cause, except to the extent expressly
provided otherwise in writing.

(c) “Termination of Directorship” shall mean the time when Participant, if he or
she is or becomes an Independent Director, ceases to be a Director for any
reason, including, but not by way of limitation, a termination by resignation,
failure to be elected, death or retirement. The Board, in its sole and absolute
discretion, shall determine the effect of all matters and questions relating to
Termination of Directorship with respect to Independent Directors.

(d) “Termination of Employment” shall mean the time when the employee-employer
relationship between Participant and the Company or any Subsidiary is terminated
for any reason, with or without cause, including, but not by way of limitation,
a termination by resignation, discharge, death, Disability or retirement; but
excluding: (a) terminations where there is a simultaneous reemployment or
continuing employment of Participant by the Company or any Subsidiary, and
(b) terminations where there is a simultaneous establishment of a consulting
relationship or continuing consulting relationship between Participant and the
Company or any Subsidiary. The Administrator, in its absolute discretion, shall
determine the effect of all matters and questions relating to Termination of
Employment, including, but not by way of limitation, the question of whether a
particular leave of



--------------------------------------------------------------------------------

absence constitutes a Termination of Employment; provided, however, that, if
this Option is an Incentive Stock Option, unless otherwise determined by the
Administrator in its discretion, a leave of absence, change in status from an
employee to an independent contractor or other change in the employee-employer
relationship shall constitute a Termination of Employment if, and to the extent
that, such leave of absence, change in status or other change interrupts
employment for the purposes of Section 422(a)(2) of the Code and the then
applicable regulations and revenue rulings under said Section.

(e) “Termination of Services” shall mean Participant’s Termination of
Consultancy, Termination of Directorship or Termination of Employment, as
applicable.

1.2 Incorporation of Terms of Plan. The Option is subject to the terms and
conditions of the Plan which are incorporated herein by reference. In the event
of any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control.

ARTICLE II.

GRANT OF OPTION

2.1 Grant of Option. In consideration of Participant’s past and/or continued
employment with or service to the Company or a Subsidiary and for other good and
valuable consideration, effective as of the Grant Date set forth in the Grant
Notice (the “Grant Date”), the Company grants to Participant the Option to
purchase any part or all of an aggregate of the number of Shares set forth in
the Grant Notice, upon the terms and conditions set forth in the Plan and this
Agreement. Unless designated as a Non-Qualified Stock Option in the Grant
Notice, the Option shall be an Incentive Stock Option to the maximum extent
permitted by law.

2.2 Exercise Price. The exercise price of the shares of Stock subject to the
Option shall be as set forth in the Grant Notice, without commission or other
charge; provided, however, that the price per Share subject to the Option shall
not be less than 100% of the Fair Market Value of a Share on the Grant Date.
Notwithstanding the foregoing, if this Option is designated as an Incentive
Stock Option and Participant owns (within the meaning of Section 424(d) of the
Code) more than 10% of the total combined voting power of all classes of stock
of the Company or any “subsidiary corporation” of the Company or any “parent
corporation” of the Company (each within the meaning of Section 424 of the
Code), the price per Share subject to the Option shall not be less than 110% of
the Fair Market Value of a Share on the Grant Date.

2.3 Consideration to the Company. In consideration of the grant of the Option by
the Company, Participant agrees to render faithful and efficient services to the
Company or any Subsidiary. Nothing in the Plan or this Agreement shall confer
upon Participant any right to continue in the employ or service of the Company
or any Subsidiary or shall interfere with or restrict in any way the rights of
the Company and its Subsidiaries, which rights are hereby expressly reserved, to
discharge or terminate the services of Participant at any time for any reason
whatsoever, with or without cause, except to the extent expressly provided
otherwise in a written agreement between the Company or a Subsidiary and
Participant.



--------------------------------------------------------------------------------

ARTICLE III.

PERIOD OF EXERCISABILITY

3.1 Commencement of Exercisability.

(a) Subject to Sections 3.2, 3.3, 5.10 and 5.15 hereof, the Option shall become
vested and exercisable in such amounts and at such times as are set forth in the
Grant Notice.

(b) No portion of the Option which has not become vested and exercisable at the
date of Participant’s Termination of Services shall thereafter become vested and
exercisable, except as may be otherwise provided by the Administrator or as set
forth in a written agreement between the Company and Participant; provided,
however, that (i) if Participant is on unpaid leave of absence, Participant has
15 years or more of service with the Company and Participant’s Termination of
Service is due to Participant’s death or Disability, then the Option shall
become immediately vested and exercisable as to the number of Shares that would
have otherwise become vested in the calendar year in which such leave of service
commenced and (ii) if Participant is not on unpaid leave of absence, Participant
has 15 years or more of service with the Company and Participant’s Termination
of Service is due to Participant’s death or Disability, then the Option shall
become immediately vested and exercisable as to the number of Shares that would
have otherwise become vested in the calendar year of such termination.

3.2 Duration of Exercisability. The installments provided for in the vesting
schedule set forth in the Grant Notice are cumulative. Each such installment
which becomes vested and exercisable pursuant to the vesting schedule set forth
in the Grant Notice shall remain vested and exercisable until it becomes
unexercisable under Section 3.3 hereof.

3.3 Expiration of Option. The Option may not be exercised to any extent by
anyone after the first to occur of the following events:

(a) The Expiration Date set forth in the Grant Notice, which shall in no event
be more than seven years from the Grant Date;

(b) If this Option is designated as an Incentive Stock Option and Participant
owned (within the meaning of Section 424(d) of the Code), at the time the Option
was granted, more than 10% of the total combined voting power of all classes of
stock of the Company or any “subsidiary corporation” of the Company or any
“parent corporation” of the Company (each within the meaning of Section 424 of
the Code), the expiration of five years from the Grant Date;

(c) The expiration of three months from the date of Participant’s Termination of
Services, unless such termination occurs by reason of Participant’s death or
Disability; provided, however, that if Participant is eligible for an extended
period to exercise pursuant to the table below, the expiration period provided
in this Section 3.3(c) shall be extended to such applicable total period as is
shown pursuant to the table below;

Extended Exercise Period

If Participant is Not a VP or Company Officer

 

Age at Termination

  

Years of Service

  

Total Exercise Period

50 or more    15 years but less than 20 years    15* 50 or more    20 or more
years    27* If Participant Has Been a VP or Company Officer for at Least 90
Days Less than 50    Any    12 50 or more    Less than 15 years    12 50 or more
   15 years but less than 20 years    24* 50 or more    20 or more years    36*

 

* If Participant leaves the Company to work for a competitor, this extension
does not apply and Participant has the original three or twelve months to
exercise.



--------------------------------------------------------------------------------

(d) The expiration of 12 months from the date of Participant’s Termination of
Services by reason of Participant’s death or Disability; provided, however, that
if Participant is eligible for an extended period to exercise pursuant to the
table below, the expiration period provided in this Section 3.3(d) shall be
extended to such applicable total period as is shown pursuant to the table
below.

Extended Exercise Period

If Participant is Not a VP or Company Officer

 

Age at Termination

  

Years of Service

  

Total Exercise Period

50 or more    15 years but less than 20 years    24* 50 or more    20 or more
years    36* If Participant Has Been a VP or Company Officer for at Least 90
Days 50 or more    15 years but less than 20 years    24* 50 or more    20 or
more years    36*

 

* If Participant leaves the Company to work for a competitor, this extension
does not apply and Participant has the original twelve months to exercise.

3.4 Special Tax Consequences. Participant acknowledges that, to the extent that
the aggregate Fair Market Value (determined as of the time the Option is
granted) of all Shares with respect to which Incentive Stock Options, including
the Option (if applicable), are exercisable for the first time by Participant in
any calendar year exceeds $100,000, the Option and such other options shall be
Non-Qualified Stock Options to the extent necessary to comply with the
limitations imposed by Section 422(d) of the Code. Participant further
acknowledges that the rule set forth in the preceding sentence shall be applied
by taking the Option and other “incentive stock options” into account in the
order in which they were granted, as determined under Section 422(d) of the Code
and the Treasury Regulations thereunder. Participant acknowledges that an
Incentive Stock Option exercised more than three months after Participant’s
Termination of Employment, other than by reason of death or Disability, will be
taxed as a Non-Qualified Stock Option.

ARTICLE IV.

EXERCISE OF OPTION

4.1 Person Eligible to Exercise. During the lifetime of Participant, only
Participant may exercise the Option or any portion thereof. After the death of
Participant, any exercisable portion of the Option may, prior to the time when
the Option becomes unexercisable under Section 3.3 hereof, be exercised by
Participant’s personal representative or by any person empowered to do so under
the deceased Participant’s will or under the then applicable laws of descent and
distribution.

4.2 Partial Exercise. Any exercisable portion of the Option or the entire
Option, if then wholly exercisable, may be exercised in whole or in part at any
time prior to the time when the Option or portion thereof becomes unexercisable
under Section 3.3 hereof.



--------------------------------------------------------------------------------

4.3 Manner of Exercise. The Option, or any exercisable portion thereof, may be
exercised solely by delivery to the Secretary of the Company (or any third party
administrator or other person or entity designated by the Company), during
regular business hours, of all of the following prior to the time when the
Option or such portion thereof becomes unexercisable under Section 3.3 hereof:

(a) An exercise notice in a form specified by the Administrator, stating that
the Option or portion thereof is thereby exercised, such notice complying with
all applicable rules established by the Administrator;



--------------------------------------------------------------------------------

(b) The receipt by the Company of full payment for the Shares with respect to
which the Option or portion thereof is exercised, including payment of any
applicable withholding tax, which shall be made by deduction from other
compensation payable to Participant or in such other form of consideration
permitted under Section 4.4 hereof that is acceptable to the Company;

(c) Any other written representations as may be required in the Administrator’s
reasonable discretion to evidence compliance with the Securities Act or any
other applicable law, rule or regulation; and

(d) In the event the Option or portion thereof shall be exercised pursuant to
Section 4.1 hereof by any person or persons other than Participant, appropriate
proof of the right of such person or persons to exercise the Option.

Notwithstanding any of the foregoing, the Company shall have the right to
specify all conditions of the manner of exercise, which conditions may vary by
country and which may be subject to change from time to time.

4.4 Method of Payment. The Administrator shall determine the acceptable form of
consideration for exercising the Option, including the method of payment. Such
consideration, to the extent permitted by Applicable Laws, may consist of:

(a) Check;

(b) Other Shares which (A) in the case of Shares acquired upon exercise of an
Option, have been owned by the Participant for such period of time as may be
required by the Administrator in order to avoid adverse accounting consequences,
and (B) have a Fair Market Value on the date of surrender equal to the aggregate
exercise price of the Shares as to which said Option shall be exercised;

(c) Broker-assisted cashless exercise;

(d) Any combination of the foregoing methods of payment; or

(e) Such other consideration and method of payment for the issuance of Shares to
the extent permitted by Applicable Laws.

4.5 Conditions to Issuance of Stock Certificates. The Shares deliverable upon
the exercise of the Option, or any portion thereof, may be either previously
authorized but unissued shares of Stock or issued shares of Stock which have
then been reacquired by the Company. Such shares of Stock shall be fully paid
and nonassessable. The Company shall not be required to issue or deliver any
Shares purchased upon the exercise of the Option or portion thereof prior to
fulfillment of all of the following conditions:

(a) The admission of such Shares to listing on all stock exchanges on which such
Stock is then listed;



--------------------------------------------------------------------------------

(b) The completion of any registration or other qualification of such Shares
under any state or federal law or under rulings or regulations of the Securities
and Exchange Commission or of any other governmental regulatory body, which the
Administrator shall, in its absolute discretion, deem necessary or advisable;

(c) The obtaining of any approval or other clearance from any state or federal
governmental agency which the Administrator shall, in its absolute discretion,
determine to be necessary or advisable;

(d) The receipt by the Company of full payment for such Shares, including
payment of any applicable withholding tax, which may be in one or more of the
forms of consideration permitted under Section 4.4 hereof; and

(e) The lapse of such reasonable period of time following the exercise of the
Option as the Administrator may from time to time establish for reasons of
administrative convenience.

4.6 Rights as Stockholder. The holder of the Option shall not be, nor have any
of the rights or privileges of, a stockholder of the Company, including, without
limitation, voting rights and rights to dividends, in respect of any Shares
purchasable upon the exercise of any part of the Option unless and until such
Shares shall have been issued by the Company and held of record by such holder
(as evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company). No adjustment will be made for a
dividend or other right for which the record date is prior to the date the
Shares are issued, except as provided in Section 15(a) of the Plan.

ARTICLE V.

OTHER PROVISIONS

5.1 Administration. The Administrator shall have the power to interpret the Plan
and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules. All actions taken and all
interpretations and determinations made by the Administrator in good faith shall
be final and binding upon Participant, the Company and all other interested
persons. No member of the Committee or the Board shall be personally liable for
any action, determination or interpretation made in good faith with respect to
the Plan, this Agreement or the Option.



--------------------------------------------------------------------------------

5.2 Whole Shares. The Option may only be exercised for whole Shares.

5.3 Option Not Transferable. Subject to Section 4.1 hereof, the Option may not
be sold, pledged, assigned or transferred in any manner other than by will or
the laws of descent and distribution, unless and until the Shares underlying the
Option have been issued, and all restrictions applicable to such Shares have
lapsed. Neither the Option nor any interest or right therein shall be liable for
the debts, contracts or engagements of Participant or his or her successors in
interest or shall be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect, except to the extent that such disposition is permitted
by the preceding sentence.

5.4 Binding Agreement. Subject to the limitation on the transferability of the
Option contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

5.5 Adjustments. Participant acknowledges that the Option is subject to
adjustment, modification and termination in certain events as provided in this
Agreement and Section 15 of the Plan.

5.6 Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to
Participant shall be addressed to Participant at Participant’s last address
reflected on the Company’s records. By a notice given pursuant to this
Section 5.6, either party may hereafter designate a different address for
notices to be given to that party. Any notice which is required to be given to
Participant shall, if Participant is then deceased, be given to the person
entitled to exercise his or her Option pursuant to Section 4.1 hereof by written
notice under this Section 5.6. Any notice shall be deemed duly given when sent
via email or when sent by certified mail (return receipt requested) and
deposited (with postage prepaid) in a post office or branch post office
regularly maintained by the United States Postal Service.

5.7 Titles. Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.

5.8 Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

5.9 Conformity to Securities Laws. Participant acknowledges that the Plan and
this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, and state securities laws and regulations. Notwithstanding anything
herein to the contrary, the Plan shall be administered, and the Option is
granted and may be exercised, only in such a manner as to conform to such laws,
rules and regulations. To the extent permitted by applicable law, the Plan and
this Agreement shall be deemed amended to the extent necessary to conform to
such laws, rules and regulations.

5.10 Amendments, Suspension and Termination. To the extent permitted by the
Plan, this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Committee or the
Board; provided, that, except as may otherwise be provided by the Plan, no
amendment, modification, suspension or termination of this Agreement shall
adversely affect the Option in any material way without the prior written
consent of Participant.



--------------------------------------------------------------------------------

5.11 Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth in Section 5.3 hereof, this Agreement
shall be binding upon Participant and his or her heirs, executors,
administrators, successors and assigns.

5.12 Notification of Disposition. If this Option is designated as an Incentive
Stock Option, Participant shall give prompt notice to the Company of any
disposition or other transfer of any shares of Stock acquired under this
Agreement if such disposition or transfer is made (a) within two years from the
Grant Date with respect to such shares of Stock or (b) within one year after the
transfer of such shares of Stock to Participant. Such notice shall specify the
date of such disposition or other transfer and the amount realized, in cash,
other property, assumption of indebtedness or other consideration, by
Participant in such disposition or other transfer.

5.13 Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan, the Option and this Agreement shall be subject to
any additional limitations set forth in any applicable exemptive rule under
Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of the
Exchange Act) that are requirements for the application of such exemptive rule.
To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.

5.14 Entire Agreement. The Plan, the Grant Notice, the Confirmation and this
Agreement (including all Exhibits thereto) constitute the entire agreement of
the parties and supersede in their entirety all prior undertakings and
agreements of the Company and Participant with respect to the subject matter
hereof.

5.15 Section 409A. This Option is not intended to constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code (together
with any Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the date hereof, “Section 409A”). However,
notwithstanding any other provision of the Plan, the Grant Notice or this
Agreement, if at any time the Administrator determines that the Option (or any
portion thereof) may be subject to Section 409A, the Administrator shall have
the right in its sole discretion (without any obligation to do so or to
indemnify Participant or any other person for failure to do so) to adopt such
amendments to the Plan, the Grant Notice or this Agreement, or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, as the Administrator determines
are necessary or appropriate either for the Option to be exempt from the
application of Section 409A or to comply with the requirements of Section 409A.

5.16 Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and
shall not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. Participant shall have only the
rights of a general unsecured creditor of the Company with respect to amounts
credited and benefits payable, if any, with respect to the Option, and rights no
greater than the right to receive the Stock as a general unsecured creditor with
respect to options, as and when exercised pursuant to the terms hereof.

5.17 Recovery in the Event of a Financial Restatement. In the event the Company
is required to prepare an accounting restatement due to the material
noncompliance of the Company with any financial reporting requirement under the
securities laws, the Administrator will review all equity-based compensation
(including the Option) awarded to Participants at the Senior Vice President
level and above. If the Administrator (in its sole discretion) determines that
any such Participant was directly involved with fraud, misconduct and/or gross
negligence that contributed to or resulted in such accounting restatement, the
Administrator may, to the extent permitted by governing law and as appropriate
under the circumstances, recover for the benefit of the Company all or a portion
of the equity-based compensation awarded to such Participant, including (without
limitation) by cancelation, forfeiture, repayment and/or disgorgement of profits
realized from the sale of securities of the Company; provided, however, the
Administrator will have the authority to recover any equity-based compensation
awarded more than 18 months prior to the date of the first public issuance or
filing with the Securities and Exchange Commission (whichever first occurs) of
the financial document embodying such financial reporting requirement. In
determining whether to seek recovery, the Administrator shall take into account
such considerations as it deems appropriate, including governing law and whether
the assertion of a recovery claim may prejudice the interests of the Company in
any related proceeding or investigation.